Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 21 April 2022, Applicant amended claims 21, 22, 28, 29, 35, and 36, and argued against all rejections put forth in the Non-Final Office Action dated 18 March 2022.
Based on the amendments to the claims, the rejections under 35 U.S.C. 103 previously put forth are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26-29, 33-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Easton et al., U.S. Patent Publication Number 2006/0085750 A1 in view of Westen et al., U.S. Patent Number 7,865,394 B1, Forbes et al., U.S. Patent Publication Number 2009/0006193 A1, and Park et al., U.S. Patent Publication Number 2013/0144961 A1.

Claim 21:
Easton discloses a computer-implemented method comprising: 
sending, by an application on an electronic device of a first user, a user query to a server (see Figure 14 and Paragraph 0057 – Easton discloses this limitation in that the user may enter a help query via the interface of the application.); 
receiving, at the electronic device, a response message from the server (see Paragraph 0044 – Easton discloses this limitation in that the system is directed to providing relevant help content resources in response to specific user help queries.); 
executing by the electronic device, code to display an embedded widget that is embedded within the chat application, wherein the embedded widget includes video related to the response message (see Paragraph 0048 – Easton discloses this limitation in that the help content provided to the user in response to the query may include video and audio, or other mined content in more engaging multi-media versions.).
Easton fails to expressly disclose:
receiving user input to move a representation of the video into a conversation in a conversation portion of the chat application with one or more contacts of the first user; and
responsive to receiving the user input, forwarding the video from the electronic device to a number of contacts that are part of the conversation.  
Westen teaches:
receiving user input to move a representation of the video into a conversation in a conversation portion of the chat application with one or more contacts of the first user (see Paragraph 0014 – Westen teaches this limitation in that a user can share content of a file by dragging and dropping a representation of a file (icon) into the videoconference window.); and
responsive to receiving the user input, forwarding the video from the electronic device to a number of contacts that are part of the conversation (see Paragraph 0014 – Westen teaches this limitation in that when the icon is dropped onto the window, the contents of the file represented by the icon are shared with the participants of the videoconference session represented by the window.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, disclosed in Easton, to include:
an option to make a purchase relating to the video via the chat application; and
determining that the video was forwarded
for the purpose of providing an effortless and consistent user interface to send content between users (see Paragraph 0005). Further, both Easton and Westen are concerned with providing resources between users.
	The combination of Easton and Westen fails to expressly teach:
responsive to the number of other users exceeding a pre-determined number, generating a credit to purchase content or services within the chat application.
Forbes teaches:
responsive to the number of other users exceeding a pre-determined number, generating a credit (see Paragraph 0067 – Forbes teaches this limitation in that a participant may be awarded an incentive for forwarding the advertisement (in this embodiment, the threshold may be 1 other user).).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in Easton and Westen, to include:
responsive to the number of other users exceeding a pre-determined number, generating a credit to purchase content or services within the chat application
for the purpose of matching third-party advertisements to a target audience in order to increase the value of the third-party advertisement (see Paragraph 0013). Further, Easton, Westen, and Forbes are all concerned with allowing user to access and engage with multimedia content.
	The combination of Easton, Westen, and Forbes fails to expressly teach:
sending, by a chat application on an electronic device, a query to a server.
Park teaches:
sending, by a chat application on an electronic device, a query to a server (see Paragraph 0042 – Park teaches this limitation in that a database may store information used by the processor to perform the conversation between the software bot and user.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in Easton, Westen, and Forbes, to include:
sending, by a chat application on an electronic device, a query to a server 
for the purpose of enhancing user convenience and interest by providing responses to queries in an interactive form (see Paragraph 0099). Further, both Easton and Park are concerned with allowing a user to submit help queries.

Claim 22:
As indicated in the above rejection, the combination of Easton, Westen, and Forbes teaches every limitation of claim 21. The combination of Easton, Westen, and Forbes fails to expressly disclose wherein the user query is directed to a categorized virtual friend and further comprising: 
prior to sending the user query to the server, adding the categorized virtual friend as a virtual friend of the first user in the chat application; and
transmitting a texting history associated with the first user to the categorized virtual friend, wherein the response message from the server is from the categorized virtual friend and based on the texting history.  
Park teaches:
wherein the user query is directed to a categorized virtual friend (see Paragraph 0042 – Park teaches this limitation in that bots may provide information about a specific topic such as weather, and may answer user queries about the topic.) and further comprising: 
prior to sending the user query to the server, adding the categorized virtual friend as a virtual friend of the first user in the chat application (see Paragraph 0046 – Park teaches this limitation in that the user may open a conversation session with registered friends and may transmit and receive messages to and from the friends. This includes sending messages to a software bot that is a virtual artificial intelligent software program, which may be added as a friend.) ; and
transmitting a texting history associated with the first user to the categorized virtual friend, wherein the response message from the server is from the categorized virtual friend and based on the texting history (see Figure 7 – Park teaches this limitation in that the conversation including messages and responses accessed both by the virtual friend and the user.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in Easton, Westen, and Forbes, to include wherein the user query is directed to a categorized virtual friend and further comprising: 
prior to sending the user query to the server, adding the categorized virtual friend as a virtual friend of the first user in the chat application; and
transmitting a texting history associated with the first user to the categorized virtual friend, wherein the response message from the server is from the categorized virtual friend and based on the texting history
for the purpose of enhancing user convenience and interest by providing responses to queries in an interactive form (see Paragraph 0099). Further, both Easton and Park are concerned with allowing a user to submit help queries.

Claim 26:
The combination of Easton, Westen, and Forbes teaches the method of claim 21, wherein the response message includes a link to the video and further comprising:
converting the link into the embedded widget with a context-sensitive action-bar with actions specific to the video (see Paragraph 0048 – Easton discloses this limitation in that the integrated help content (video) is received via a help link which renders the content on the interface. Also see Paragraph 0017 – Easton discloses that the help content (video) is embedded in the applications.).  

Claim 27:
As indicated in the above rejection, the combination of Easton, Westen, and Forbes teaches every limitation of claim 21. Easton fails to expressly disclose wherein the chat application is a first chat application and further comprising: 
sending, by the chat application, based on a request from a first user, the embedded widget to a second user associated with a second chat application, wherein the embedded widget includes the rich media.  
Westen teaches wherein the chat application is a first chat application and further comprising: 
sending, by the chat application, based on a request from a first user, the embedded widget to a second user associated with a second chat application, wherein the embedded widget includes the rich media (see Column 28, Lines 35-38 – Westen teaches this limitation in that a user may forward the multimedia message through a click.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, disclosed in Easton, to include wherein the chat application is a first chat application and further comprising: 
sending, by the chat application, based on a request from a first user, the embedded widget to a second user associated with a second chat application, wherein the embedded widget includes the rich media for the purpose of providing an advertising mechanism that can be adjusted on-the-fly (see Column 7, Lines 5-8). Further, both Easton and Westen are concerned with providing relevant query resources to a user.

Claims 28, 29, 33, and 34:
	Claims 28, 29, 33, and 34 are the non-transitory storage medium claims that correspond to the method claims 21, 22, 26, and 27. Therefore, claims 28, 29, 33, and 34 are rejected for the same reasons as method claims 21, 22, 26, and 27 above. In addition, Easton discloses a non-transitory storage medium with instructions (see Paragraph 0053).

Claims 35, 36 and 40: 	
Claims 35, 36 and 40 are the system claims that correspond to the method claims 21, 22 and 26. Therefore, claims 35, 36, and 40 are rejected for the same reasons as method claims 21, 22, and 26 above. In addition, Easton discloses a system comprising one or more processors and a memory that stores instructions (see Paragraph 0040 and Figure 1).

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Easton, Westen, and Forbes further in view of Park et al., U.S. Patent Publication Number 2013/0144961 A1.

Claim 22:
As indicated in the above rejection, the combination of Easton, Westen, and Forbes teaches every limitation of claim 21. The combination of Easton, Westen, and Forbes fails to expressly disclose wherein the user query is directed to a categorized virtual friend and further comprising: 
prior to sending the user query to the server, adding the categorized virtual friend as a virtual friend of the first user in the chat application.  
Park teaches:
wherein the user query is directed to a categorized virtual friend (see Paragraph 0042 – Park teaches this limitation in that bots may provide information about a specific topic such as weather, and may answer user queries about the topic.) and further comprising: 
prior to sending the user query to the server, adding the categorized virtual friend as a virtual friend of the first user in the chat application (see Paragraph 0046 – Park teaches this limitation in that the user may open a conversation session with registered friends and may transmit and receive messages to and from the friends. This includes sending messages to a software bot that is a virtual artificial intelligent software program, which may be added as a friend.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in Easton, Westen, and Forbes, to include wherein the user query is directed to a categorized virtual friend and further comprising: 
prior to sending the user query to the server, adding the categorized virtual friend as a virtual friend of the first user in the chat application
for the purpose of enhancing user convenience and interest by providing responses to queries in an interactive form (see Paragraph 0099). Further, both Easton and Park are concerned with allowing a user to submit help queries.

Claim 29:
	Claim 29 is the non-transitory storage medium claim that corresponds to the method claim 22. Therefore, claim 29 is rejected for the same reasons as method claim 22 above. In addition, Easton discloses a non-transitory storage medium with instructions (see Paragraph 0053).

Claim 36: 	
Claim 36 is the system claim that corresponds to the method claim 22. Therefore, claim 36 is rejected for the same reasons as method claim 22 above. In addition, Easton discloses a system comprising one or more processors and a memory that stores instructions (see Paragraph 0040 and Figure 1).

Claims 23, 25, 30, 32, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Easton, Westen, Forbes, and Park further in view of Erdal et al., U.S. Patent Publication Number 2016/0248778 A1.

Claim 23:
As indicated in the above rejection, the combination of Easton, Westen, Forbes, and Park teaches every limitation of claim 22. The combination fails to expressly teach wherein the categorized virtual friend is made available via a subscription service and further comprising: 
receiving a payment via the chat application for the subscription service.  
Erdal teaches wherein the categorized virtual friend is made available via a subscription service (see Paragraph 0156 and Table 2, Page 35 – Erdal teaches this limitation in that each Theme is a categorized social network of content to which a user is subscribed, which may, for example, include the topics listed in Table 2.) and further comprising: 
receiving a payment via the chat application for the subscription service (see Paragraph 0193 – Erdal teaches this limitation in that members may have to pay for certain themes to which they are subscribed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in the combination, to include wherein the categorized virtual friend is made available via a subscription service and further comprising: 
receiving a payment via the chat application for the subscription service 
for the purpose of connecting a user with information pertinent to their interests and goals (see Page 36, Table 3, Item 4). Further, Easton, Westen, Forbes, Park and Erdal are all concerned with allowing user to access and engage with multimedia content.

Claim 25:
As indicated in the above rejection, the combination of Easton, Westen, Forbes, and Park teaches every limitation of claim 23. The combination fails to expressly teach wherein the credit is further based on at least one of exceeding a threshold number of sent messages using the chat application, exceeding a threshold number of friends invited to the chat application, exceeding a threshold number of videos shared using thePreliminary Amendment3Application No.: not yet assigned Attorney Docket No.: LE-1229-01-US-CON4chat application, exceeding a threshold number of posts made in the chat application, or exceeding a threshold number of pieces of content forwarded using the chat application.  
Erdal teaches wherein the credit is further based on at least one of exceeding a threshold number of sent messages using the chat application, exceeding a threshold number of friends invited to the chat application, exceeding a threshold number of videos shared using thePreliminary Amendment3Application No.: not yet assigned Attorney Docket No.: LE-1229-01-US-CON4chat application, exceeding a threshold number of posts made in the chat application, or exceeding a threshold number of pieces of content forwarded using the chat application (see Figure 19 and Paragraph 0176 – Erdal teaches this limitation in that a user will receive a credit when at least one person (threshold) is referred, and additional credits for additional references or actions by referees.. Also see Page 35, Table 2 – Erdal further teaches this limitation in that credit may be earned for each friend Invited.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in the combination, to include wherein the credit is further based on at least one of exceeding a threshold number of sent messages using the chat application, exceeding a threshold number of friends invited to the chat application, exceeding a threshold number of videos shared using thePreliminary Amendment3Application No.: not yet assigned Attorney Docket No.: LE-1229-01-US-CON4chat application, exceeding a threshold number of posts made in the chat application, or exceeding a threshold number of pieces of content forwarded using the chat application  for the purpose of encouraging participation through the reward/credit system (see Page 36, Table 3, Item 48). Further, Easton, Westen, Forbes, Park and Erdal are all concerned with allowing user to access and engage with multimedia content.

Claims 30 and 32:
	Claims 30 and 32 are the non-transitory storage medium claims that correspond to the method claims 23 and 25. Therefore, claims 30 and 32 are rejected for the same reasons as method claims 23 and 25 above. In addition, Easton discloses a non-transitory storage medium with instructions (see Paragraph 0053).

Claims 37 and 39: 	
Claim 37 and 39 are the system claims that correspond to the method claims 23 and 25. Therefore, claims 36, 37, and 39 are rejected for the same reasons as method claims 23 and 25 above. In addition, Easton discloses a system comprising one or more processors and a memory that stores instructions (see Paragraph 0040 and Figure 1).

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Easton, Westen, and Forbes further in view of Erdal.

Claim 24:
As indicated in the above rejection, the combination of Easton, Westen, and Forbes teaches every limitation of claim 21. The combination of Easton, Westen, and Forbes fails to expressly teach:
further comprising responsive to a user making the purchase using the credit, enabling the first user to access a feature of the chat application that is unavailable prior to the purchase.  
Erdal teaches:
further comprising responsive to a user making the purchase using the credit, enabling the first user to access a feature of the chat application that is unavailable prior to the purchase (see Paragraph 0183 – Erdal teaches this limitation n that the credits may be used towards the purchase of Theme subscriptions within the Application. Further, see Paragraph 0156 and Table 2, Page 35 – Erdal further teaches this limitation in that each Theme is a social network to which a user is subscribed, which may, for example, include the topics listed in Table 2.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the method, taught in Easton, Westen, and Forbes, to include:
further comprising responsive to a user making the purchase using the credit, enabling the first user to access a feature of the chat application that is unavailable prior to the purchase 
for the purpose of matching third-party advertisements to a target audience in order to increase the value of the third-party advertisement (see Paragraph 0013). Further, Easton, Westen, and Forbes are all concerned with allowing user to access and engage with multimedia content.

Claim 31:
	Claim 31 is the non-transitory storage medium claim that corresponds to the method claim 24. In addition, Easton discloses a non-transitory storage medium with instructions (see Paragraph 0053). Therefore, claim 31 is rejected for the same reasons as method claim 24 above. 

Claim 38: 	
Claim 38 is the system claim that corresponds to the method claim 24. In addition, Easton discloses a system comprising one or more processors and a memory that stores instructions (see Paragraph 0040 and Figure 1). Therefore, claim 38 is rejected for the same reasons as method claim 24 above. 

Response to Arguments
Applicant’s arguments with respect to claims 21, 28, and 35 and their dependent claims have been considered but are moot in light of the current rejection, specifically in light of Westen et al., U.S. Patent Number 7,865,394 B1 and Park et al., U.S. Patent Publication Number 2013/0144961 A1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143